By the court.
The plaintiff’s intestate having been too young to take care of himself and the injury having been received before the passage of St. 1914, c. 553, the plaintiff can recover only by showing the due care of the custodian. Casey v. Smith, 152 Mass. 294.
The record is barren of anything to indicate such care. The evidence is that the custodian, a brother twelve years old, went upon the tracks of the defendant with the deceased, without *66looking, in front of an approaching car in plain sight only a short distance away. The case is governed by Mills v. Powers, 216 Mass. 36, Kyle v. Boston Elevated Railway, 215 Mass. 260, Walukewich v. Boston & Northern Street Railway, 215 Mass. 262, Russo v. Charles S. Brown Co. 198 Mass. 473, Murphy v. Boston Elevated Railway, 188 Mass. 8, Holian v. Boston Elevated Railway, 194 Mass. 74, O’Brien v. Boston Elevated Railway, 217 Mass. 130, Godfrey v. Boston Elevated Railway, 215 Mass. 432, Moran v. Boston Elevated Railway, 222 Mass. 438.

Exceptions overruled.